       Case 1:15-cv-00293-LTS-RWL Document 439 Filed 01/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

MORTGAGE RESOLUTION SERVICING,
LLC, et al.,

                 Plaintiffs,

        -v-                                                           No. 15 CV 293-LTS-RWL

JPMORGAN CHASE BANK, N.A., et al.,

                 Defendants.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Before this Court is a motion for partial reconsideration (docket entry nos. 430-

31, the “Motion”) brought by Plaintiffs Mortgage Resolution Servicing, LLC, 1st Fidelity Loan

Servicing, LLC, and S&A Capital Partners, Inc. (together, the “Plaintiffs”), of the Court’s

September 27, 2019, Memorandum Opinion and Order (docket entry no. 423, the “September

Order”), in which the Court granted, in relevant part, a motion for summary judgment brought by

Defendants JPMorgan Chase Bank, N.A., JPMorgan Chase & Co., and Chase Home Finance,

LLC (collectively, “Chase” or “Defendants”). In their Motion, Plaintiffs contest the September

Order’s dismissal of Plaintiffs’ breach of contract claims for alleged breaches that occurred on or

after December 24, 2009, on the basis that the Plaintiffs had failed to proffer sufficient proof of

damages suffered as a consequence of the relevant alleged contract breaches to raise a triable

issue of fact. (See September Order at 24-27.) Plaintiffs argue that reconsideration of the

Court’s decision is warranted because the Court overlooked evidence on the record that could

support a finding of damages, and therefore the Court’s dismissal of the breach of contract

claims at issue here results in both a clear error and manifest injustice. The Court has



MRS - MOT. FOR RECON.                                      VERSION JANUARY 22, 2021                   1
      Case 1:15-cv-00293-LTS-RWL Document 439 Filed 01/22/21 Page 2 of 4




jurisdiction of this action pursuant to 28 U.S.C. section 1332. The Court has reviewed and

considered carefully all of the parties’ submissions and, for the following reasons, Plaintiffs’

Motion is denied. 1

               “Reconsideration of a court’s previous order is an extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources.”

MPD Accessories B.V. v. Urban Outfitters, Inc., 2014 WL 3439316, at *1 (S.D.N.Y. July 15,

2014) (internal quotation marks omitted). Accordingly, “[t]he major grounds justifying

reconsideration are an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error of law or prevent manifest injustice.” Virgin Atl. Airways, Ltd.

v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (internal quotation marks omitted).

A motion for reconsideration “is not a vehicle for relitigating old issues, presenting the case

under new theories, securing a rehearing on the merits, or otherwise taking a second bite at the

apple[.”] Analytical Surv., Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal

quotation marks omitted). “[U]nless the moving party can point to controlling decisions or data

that the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court[,]” reconsideration is “generally denied.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The standard for reconsideration is strict and is

committed to the discretion of the court.” S.E.C. v. Wojeski, 752 F. Supp. 2d 220, 223

(N.D.N.Y. 2010) aff'd sub nom. Smith v. S.E.C., 432 F. App'x 10 (2d Cir. 2011).

               The Court, which had reviewed carefully all of the parties’ submissions in

connection with the summary judgment motion practice, granted the relevant aspect of



1
       The Court assumes the parties’ familiarity with the background facts of this case, which
       are laid out in detail in the Court’s prior Memorandum Opinions and Orders issued in this
       case, including the September Order. (See docket entry nos. 140, 288, and 423.)


MRS - MOT. FOR RECON.                             VERSION JANUARY 22, 2021                           2
      Case 1:15-cv-00293-LTS-RWL Document 439 Filed 01/22/21 Page 3 of 4




Defendants’ motion based on determinations that: the evidence proffered by the Plaintiffs was

insufficient to frame a genuine issue of material fact with respect to Plaintiffs’ alleged damages;

the Plaintiffs failed to demonstrate the legal viability of certain of their theories of damages; and

Plaintiffs’ promise to produce evidence of damages at a later stage through trial testimony was

insufficient to meet their burden at the summary judgment stage to produce hard evidence

showing that there is a genuine issue of material fact for trial.

               In their instant Motion, Plaintiffs fail to proffer additional, admissible evidence to

correct the flaws previously found by the Court, identify any clear error in the Court’s reasoning

that warrants reconsideration, or demonstrate that manifest injustice would result from a failure

to reconsider the Court’s decision in the September Order. Rather, Plaintiffs’ Motion consists

primarily of attempts to relitigate issues previously argued in their opposition to Defendants’

motion for summary judgment (see docket entry no. 388) and decided by the Court in the

September Order. For example, Plaintiffs argued in the summary judgment motion practice that

“[i]n total, the recorded lien releases and debt forgiveness letters sent by Chase to borrowers

interfered with over $16 million in secured debt after March 1, 2012 alone.” (See docket entry

no. 388 at pg. 5 (citing Plaintiffs’ Counter Statement of Facts, docket entry no. 387 at ¶ 73)

(discussing Chase’s monetary gains resulting from settlement agreements with the U.S.

Government after granting consumer relief on loans sold to Plaintiffs).) In their Motion,

Plaintiffs now reargue this point, without citing any evidence or authority as support, by

submitting that the Court erred by conflating the Plaintiffs’ argument regarding Chase’s

interference with its $16 million in secured debt with Chase’s monetary gains because Plaintiffs

were actually arguing “that Chase’s actions obliterated $16 million in recoverable loan equity.”

(See Motion at 5). Plaintiffs point to nothing in the record that would have supported a




MRS - MOT. FOR RECON.                              VERSION JANUARY 22, 2021                             3
      Case 1:15-cv-00293-LTS-RWL Document 439 Filed 01/22/21 Page 4 of 4




reasonable determination that the alleged $16 million Chase received in benefits from the United

States government correlated to “recoverable loan equity.” Indeed, Plaintiffs’ conclusory

arguments that the Court’s findings in the September Order with respect to Plaintiffs’ alleged

damages were clearly erroneous or work manifest injustice, without more than a

recharacterization of arguments previously made, are insufficient to warrant reconsideration.


                                          CONCLUSION

               For the foregoing reasons, Plaintiffs’ motion for reconsideration is denied. This

Memorandum Order resolves docket entry nos. 430 and 431.



       SO ORDERED.

Dated: New York, New York
       January 22, 2021

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




MRS - MOT. FOR RECON.                            VERSION JANUARY 22, 2021                          4
